Citation Nr: 1415873	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  09-37 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome, constipation and obstipation.  

2.  Entitlement to service connection for patellofemoral syndrome of the right knee.  

3.  Entitlement to service connection for patellofemoral syndrome of the left knee.  

4.  Entitlement to service connection for urinary incontinence.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel
INTRODUCTION

The Veteran had active service from July 2001 to October 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying the claims currently on appeal.  

The Veteran's gastrointestinal claim was previously treated as one of entitlement to service connection for obstipation only.  However, according to the August 2008 VA examiner, the Veteran actually was suffering from irritable bowel syndrome with chronic constipation.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In Brokowski v. Shinseki, 23 Vet. App. 79 (2009), the Court extended the holding of Clemons to include disabilities outside of psychiatric disorders.  In compliance with this case law, the Board considers the Veteran's claim of service connection for gastrointestinal symptomatology as one that includes all gastrointestinal disorders, however diagnosed.  The issue has thus been restated on the first page.  

With the exception of an Appellant's Brief dated April 2014, a review of Virtual VA and the Veterans Benefits Management System (VBMS), which are electronic record storage systems, do not reveal any additional evidence which is not currently associated with the paper claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

According to the January 2009 rating decision, the Veteran's service treatment records were reviewed in conjunction with this claim.  The rating decision discussed in detail the Veteran's enlistment examination and records of in-service treatment for the conditions on appeal.  An August 2010 Certification Worksheet prepared by the RO also reflects that the Veteran's complete SMRs (service medical records) had been associated with the claims file.  However, a review of the claims file reflects that the Veteran's service treatment records are no longer associated with the file.  As such, these records need to be located and associated with the Veteran's claims file before appellate review may proceed.  

In addition, due to the very limited amount of medical evidence associated with this claim, the Veteran should again be contacted and asked to identify any source of medical treatment for any of his claimed medical conditions since his separation from active duty, to include any VA medical treatment or private medical treatment.  If any medical treatment is identified by the Veteran, all reasonable steps should be taken by VA to obtain this evidence.  The Veteran is hereby advised that his assistance in the development of his claims may be critical to substantiating his claims.  See Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (claimant cannot wait passively for VA assistance in circumstances where claimant may or should have information in obtaining the putative evidence).

Regarding the Veteran's claim of entitlement to service connection for obstipation, as discussed in the Introduction, he has since been diagnosed with irritable bowel syndrome associated with obstipation.  Regrettably, the August 2008 VA examiner did not provide any opinion regarding the etiology of either his irritable bowel syndrome or his constipation, despite the Veteran reporting that this condition began during basic training.  The claims file and the medical records were also not provided to the examiner for review in conjunction with this examination.  Therefore, once the Veteran's service treatment records are again associated with the claims file, he should be scheduled for a new examination in which an opinion regarding the etiology of any identified gastrointestinal disorder is provided. 

As for the claims of entitlement to service connection for bilateral knee disabilities, an August 2008 VA examiner concluded that the Veteran suffered from patellofemoral syndrome of the knees, bilaterally.  The examiner further opined that it was at least as likely as not that this disability manifested during military service, as it seemed that his symptoms originally manifested during military service.  However, it was again noted that neither the claims file nor medical records were provided for review in association with this claim, so it is not clear what evidence was relied upon by the examiner in formulating an opinion.  Therefore, the Veteran should also be scheduled for a new VA knee examination once his service medical records have again been associated with the file.  

Finally, the Veteran should be afforded an examination before an appropriate physician to determine whether he manifests a disability manifested by urinary incontinence which manifested during, or as a result of, active military service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's service treatment records should be located and again associated with his claims file.  All reasonable steps should be taken to locate these records.  

If the STRs cannot be obtained, the appellant should be informed of this pursuant to 38 C.F.R. § 3.159(e) and provided with an opportunity to submit alternate sources of evidence to supplement the available service treatment records.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.  Please note that the Veteran was provided a copy of his service treatment records in August 2008.

2.  The Veteran should also be contacted and asked to identify all sources of medical treatment he has received for his claimed conditions since separation from service, to include VA medical treatment and/or private medical treatment.  If any treatment source is identified, all reasonable steps should be taken to obtain copies of this evidence, including obtaining consent to release forms from the Veteran.  If any evidence cannot be located after all reasonable steps have been taken, this should be documented in the claims file and the Veteran should be notified of this fact in writing.  

3.  Only after completion of the above remand directives, the Veteran should be scheduled for an examination before an appropriate physician to determine the nature and etiology of any gastrointestinal disorder.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report must reflect that these items were reviewed.  

The examiner is asked to perform all indicated tests and studies and identify all gastrointestinal disabilities, to include irritable bowel syndrome and/or chronic constipation/obstipation.  For all disabilities diagnosed, the examiner should opine as to whether it is at least as likely as not that this disability manifested during, or as a result of, active military service.  

A complete rationale must be provided for all opinions offered and the examiner must consider and discuss the Veteran's lay assertions pertaining to this condition.  

4.  Only after completion of the first two remand directives, the Veteran also should be scheduled for an examination before an appropriate physician to determine the nature and etiology of any disability of the right and left knees.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report must reflect that these items were reviewed.  

The examiner is asked to perform all indicated tests and studies and identify all disabilities associated with the knees, to include patellofemoral syndrome.  For any disability of the right or left knee diagnosed, the examiner should opine as to whether it is at least as likely as not that this disability manifested during, or as a result of, active military service.  

A complete rationale must be provided for all opinions offered and the examiner must consider and discuss the Veteran's lay assertions pertaining to this condition.  

5.  Finally, after completion of the first two remand directives, the Veteran should be scheduled for an examination before an appropriate physician to determine the nature and etiology of his claimed urinary incontinence.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report must reflect that these items were reviewed.  

The examiner is asked to perform all indicated tests and studies and identify all disabilities associated with urinary incontinence.  For any disability diagnosed, the examiner should opine as to whether it is at least as likely as not that this disability manifested during, or as a result of, active military service.  

A complete rationale must be provided for all opinions offered and the examiner must consider and discuss the Veteran's lay assertions pertaining to this condition.  

6.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If the claims remain denied, the RO/AMC should provide the appellant a supplemental statement of the case as to the issues on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

